Motion for leave to appeal from an order of the Appellate Division dated February 16, 1979 dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion pursuant to CPLR 5514 (subd [a]) for an extension of time to move for leave to appeal dismissed upon the ground that the statute does not authorize such relief. Motion for leave to appeal from an order of the Appellate Division dated April 14, 1978 dismissed upon the ground that it was not timely made.